Title: From Thomas Boylston Adams to John Quincy Adams, 28 February 1809
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother.
Quincy 28th: February 1809.

I intended to have written to you when at your own house or Office in Boston, but was prevented by the intense severity of the weather, added to the general ill health of both your & my family, during the whole time we sojourned under your Roof, which, by the assiduity of your wife & Catharine and the faithful attendance of their domesticks was made, in every respect, our own house. My Daughter Abigail was taken sick the day after my wife went to Boston, and so continued nearly the three weeks they remained there, and the severe indisposition of your wife, from which she has happily recovered, while it added to our regret for the loss of her Society, made us feel anxious least we should unavoidably, increase her illness by our proximity to her apartment. I never knew a colder spell of weather than that we passed in Boston, and its severity affected, in various ways, the health of almost every living creature. From the time of your departure, till now, there has been constant sleighing, but a warm wind & sun for three days past has nearly put an end to it.
I can tell you nothing new of the proceedings in our Genl Court; Their bile is pretty well worked off by this time, and they pretend to be on the eve of adjournment. I think the object of their coming together, this winter, has been misconceived, for, in stead of legislation they have done nothing, but pass Resolution’s, Remonstrances & Replications. They have rivetted Mr: Gray to the Republican interest by actual violence—I have heard him speak several times, and my conclusion is, that he is a more decidedly honest Republican than Sam. Dana or William King—I give him credit for acting from conviction. The Remonstrance of the two branches of the legislature is nothing more than Mr Gore’s speech, in the House, upon Crowningshield’s Resolutions, reduced to writing and revised by the Author—Two of the tenets of the Junto are very explicitly announced in it—Viz That the alliance with France was found to be more pernicious than any war, and that France, in the present rivalship of doing the most harm to the US. has, in every instance, been first & foremost. Here is the whole secret; all the rest is but inducement (as the Lawyers say) I think that passage in the memorial relative to the late alliance with France, peculiarly striking, and comprehensive. If the language had been, that "we view with abhorrence the separation of these Colonies from Great Britain," it might have been more intelligible to some, but the sentiment would have been less striking. I do not, for my own part, concur with Mr: Morton in applauding the conduct of Washington, because he did not fulfill the Treaty with France, as to the Guarantee of their West India Isles, merely on the score of its being too hard a bargain on our part; nor would any real friend of Washington represent his conduct in that light; but, as we got into a difficulty on that ground, we had no right to claim exemption from the execution of that article, but by setting it off, against unwarranted infractions of the compact, on the part of France. This was the way in which that affair was balanced, as I understand it. I was a good deal entertained by listening to the arguments of the great party Champions in the two branches of our Legislature during the discussion of Crowningshield’s Resolutions, but the crowd of auditors was so great that I lost the hearing of several speakers on both sides. Gore was the British Champion—Bangs the French. But neither of them reached the cause of our embarrassments, as I humbly conceive, nor did either prescribe an efficient remedy for the disease that afflicts our Country. We are our own worst enemies. Our power is undervallued by all parties, with the same views; viz, the fear of expence; because expence begets taxation & taxation begets unpopularity. I am no Solomon, but this is my opinion.
I am requested by my wife’s brother Mr: Charles Harrod to ask the favor of your recommendation of him to the proper authority for a Commission in the Army, now raised, raising or to be raised. He has been for a few months in the dry-good line, but finding that business too dry for him and little or no chance of rapid promotion in it, he has come to the resolution of relying upon his arms for future subsistence. He has been a private in a volunteer Militia Company; is of a good figure & Stature; only a little more than 21 years of age and of a good character. If upon these hints you can speak a word or two for him, as a Captain, in case of a vacancy, or a first Lieutt: in lieu thereof, it may further the application which has already been made in his behalf at my instance, by Col. Boyd.
Friend Ewing of Philadelphia writes me that he was gratified by a visit from you and the promise of another on your return—He promises to send me some books if you can bring them. Mr: Ingersoll also promised a copy of his work, but as I have purchased one since he informed me where they might be had, you need not incumber yourself with the postage, if at all inconvenient.
Your family were pretty well a few days ago. George goes to Mr: Whitney and is quite applauded for his aptness to learn latin.
My Mother has been extremely ill, since you went away, but I am happy to say is now in a great degree restored to health. Mrs: CA. & Louisa Smith are both quick sick with colds. My wife & children are at present tolerably well. Your Father & all the family send love &ca:
Your brother. 
T. B: Adams—